 148DECISIONSOF NATIONALLABOR RELATIONS BOARDCavenderOldsmobileCompanyandLocal36,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 23-CA-3331February 13, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn December 2, 1969, Trial Examiner HerzelH.E. Plaine issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Cavender OldsmobileCompany, San Antonio, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONHERZEL H.E. PLAINE, Trial Examiner: This is aproceeding charging the Respondent with violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct (the Act). Complaint was issued June 9, 1969, on acharge by the Union (the Charging Party) filed with theBoard May 9, 1969The question raised by the complaint, and byRespondent's answer denying any wrongdoing, is whetherRespondent discharged employee Mary Virginia Saundersbecause of her activity on behalf of the Union, in violationof Section 8(a)(3), and engaged in unlawful interrogationofand threats to employees concerning their unionactivity, in violation of Section 8(a)(l).''Par 7(d) of the complaint also charged Respondent with violating Sec8(axl) of the Act by giving its employees of two years or more standing aThe case was tried on July 29, 1969, at San Antonio,TexasCounsel for the General Counsel and theRespondent have filed briefs rUpon the entire record of the case, including myobservation of the witnesses, and after due considerationof the briefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Texas corporation engaged at SanAntonio in the retail sale and servicing of automobiles.Annually,Respondent receives goods and merchandisevalued in excess of $50,000 directly from outside theState, and annually derives over $500,000 from retailsalesRespondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning ofSection 2(5) of the Act.11.THE UNFAIR LABOR PRACTICESA. Events Leading to Discharge ofEmploveeSaundersRespondent is an Oldsmobile dealership that employsabout seventy persons engaged in the retail sale andservicing of automobilesPrior to this year (1969), thebusiness had operated as a partnership in which James MCavender, Jr , was the principal partner. As of January 1,1969, the business incorporated and Cavender and his twosonsbecame the corporate officers, with the seniorCavender continuing to be, as he testified, the manager ofthebusiness(aswellassecretary-treasurerof thecorporation), active in and familiar with all phases of thebusiness.He claims to have delegated to the departmentheads, such as the heads of the parts department and theservice shop, authority to run their respective departments,but it was clear from the testimony that he retainedoversightof the hiring or firing they might do orcontemplate For example, he made it a point, he said, tomeet every man his department heads agreed to hire, andhe gave the "final o.k." He also passed on wage raisesgranted individual employees, as was indicated in the caseof two raises recommended by the parts departmentmanager for employee Saunders It was essentially a smallbusiness, saidManager Cavender, and he spent the largerpart of his time circulating throughout the shop locations,observing, talking with the supervisors and employees, andsecondweek'spaid vacation, in order to help preventunionization of it;:employees The evidenceat trial demonstrated that the additionalbenefit,made effective in May 1969,was the resultof a survey,initiated earlier in1969 beforethe Union's campaign commenced,showing thatRespondent's1-week vacationpolicylagged behindthe 2weeks' vacationgiven by theother automobile dealers inSan Antonio,and that the increasewas giventomeetRespondent's competition in the employment market I agree withGeneral Counsel's recommended dismissal of thisportion ofthe complaint,and accordingly par 7(d) of the complaintis dismissed'Respondent has also filed,withoutleave, a reply brief which GeneralCounsel has movedbe strickenor disregardedGeneral Counsel is correctin assertingthatthere is no provision in the Board's rulesfor filing a replybrief in the proceeding before the trialexaminer, Rules and RegulationsSec 102.42,Joseph E Cote,101NLRB 1486, in 4 (1952) However, Ihave readRespondent's additionalfiling and General Counsel's response toit (in his motion) and seeno prejudiceto the parties in considering both asextensionsof the argumentsin theirbriefsGeneral Counsel'smotion isdenied181 NLRB No. 25 CAVENDER OLDSMOBILE COMPANY149occasionally taking coffee with the employees on theirbreaktimes.The parts department comprised seven employees,including Parts Manager William Matheny and employeeMary Virginia Saunders, the only female employee in thatdepartment Employee Saunders handleda smallauxiliarystore of the parts department, adjacent to the servicedepartment for the convenience of the service mechanicssince the main parts store was housed in the buildingacross the street from the service shop.' Accordingly theauxiliary store and employee Saunders' handling of it wasof direct interest to Service Manager Harry Arensberg,who had as much if not more occasion to observeemployee Saunders and her performance than did PartsManager Matheny, who spent most of his time at themain parts store.InJune 1968 the Respondent's employees in aBoard-conducted election rejected by a vote of 43 to 22theUnion'sefforttobecometheirbargainingrepresentative ' In lateMarch or early April 1969employee Saunders took the lead in a renewed organizingcampaign. She received blank union authorization cardsfrom Howard C. Nichols, an international representativeof the Union, distributed approximately 25 such cards tofellow employees, and helped some of them fill out theblanks. Employee Saunders engaged in this activity duringworking hours. She mentioned the success of her unionactivity to shop foreman Don Hartman with whom sherode to and from work at that time. Foreman Hartmanadmonished her not to tell him anything about suchactivities because (to quote employee Saunders) "he wasin a middle position being a shop foreman, and he said,`Don't tell me anything so I won't have to lie ' " ForemanHartman, conceded to be a supervisor within the meaningof the Act, did not testify and there was no contradictionof this testimony concerning him.Among other employees whom employee Saundersapproached with regard to joining the Union was GuyScroggins, a mechanic employed by Respondent for aboutfour years, and an observer for the Union in the 1968election.Employee Scroggins had told other employeesthat he would not be active in a new campaign but hesigned a union authorization card for Saunders on April7, 1969. On Thursday, April 10, according to employeeScroggins, he had a conversation with Manager Cavenderconcerning the Union Because this testimony is critical, Ireproduce it here in some detail.Q. Where did this conversation take place?A. Out on the parking lot, right by the oak tree therein front of the building.Q. All rightWas anybody else present besides yourself and Mr.Cavender?A. No sir, just Mr. Cavender and I.Q. All right.As best you can recall, starting at the beginning ofthe conversation, going to the end, will you tell mewhateverMr. Cavender had to say and whatever youhad to say?'As the testimony indicated,the desired convenience was not alwaysthere since the auxiliary store did not stock all of the needed parts and wasregularly locked during the storekeeper's lunch hour (called"dinner" hourby some of the witnesses)accessible only to the few supervisory employeeswho had keys Hence the mechanics would frequently go directly to themain store for the parts they needed.'Case 23-RC-3152, andin this respect the transcript of the record in thecurrent case, at p 34, 16, should be corrected to show"3152" in place of"3520."A Mr Cavender was coming out of the used -- Imeanoff of the car lot there, and he was walking rightin,you know, frankly, in front of me, and he stoppedand said he wanted to ask me something.And I said, "Yes, sir."He said, "I want to know if there is any unionactivity going on down there in the shop."And it kind of took me by surprise, so I didn'tanswer momentarily, and I thought, well, he knows, soIwill tell himAnd I said, "Well, do you want me to tell you thetruth or do you want me to lie to you?"And he said, "I want to know the truthAnd I said, "Well, yes, sir, there is "And he said, "Do you have anything to do with its"And I said, "No, sir, I don't have anything to dowith it."And I said, "I will say this, that I wouldn't go alongwith it."And then we talked a little bit more about it, and Itold him that Virginia was the one that was ramroddingthe deal, that she and Mr. Nichols were running theshow, and that I had told her on two separate occasionsthat I would not have anything to do with it, as far ashelping them organize.Q. Did you identify by last name who Virginia wastoMr. Cavender?A. By the last name?Q. Yes, sir.A No, sir, I didn't call her SaundersQ. O. K.Please continue, sir.What else, if anything, was said, either by yourself orMr. Cavender"A And Mr Cavender told me that he had been goodto me and that he could have gotten rid of me after thelastelection,but we had been friendly and that hethought everything was all right, and that he wanted meto understand that he was not going to put up with thatcrap every yearAt the time of this conversation employee Scrogginshad to go on to the parts department to pick up somegaskets that employee Saunders did not have in theauxiliary store at the service shop and, as Scrogginstestified,Manager Cavender walked with him to the mainparts department. While employee Scroggins waited at theopen counter for one of the parts meri to get the gaskets,Manager Cavender went behind the counter and sat downat Parts Manager Matheny's desk about 8 or 9 feet fromwhereScrogginsstood.To quote Scroggins: "MrCavender . . pounded on the desk" and told Matheny. "Iwant you to get rid of her, and I don't want any moredamn women down there " Scroggins later told employeeSaunders about Cavender's statements.A few days later, and about a week before employeeSaunders' discharge, she left work about two or threehours before quitting time to serve as a witness to themarriage of one of her follow employees. On this occasionshe advised the assistant parts manager, Arthur Villemain,of her planned departure and the reason According toSaunders,Villemain said it was all right, but hisrecollectionwas that he hedged by saying to her, "Icannot tell you that you can't go." He conceded that hedid not tell her not to go.On the morning of April 22, according to employeeSaunders, she received a telephone call from her brotherwhom she had notseen in5years. She joined him forlunch at her usual hour of 11:30 a.m. but "in the 150DECISIONSOF NATIONALLABOR RELATIONS BOARDexcitement" forgot to punch out. Although her normallunch absence varied from 45 to 70 minutes, on thisoccasion, to quote Saunders, she and her brother "got totalking, and the time flew by," so that when she "realizedwhat time it was" and returned to work, it was 1:45 p.m.when, accompanied by her brother, she returned to theshopShe introduced her brother to Parts ManagerMatheny and asked if she could have the afternoon off,butMatheny replied, according to employee Saunders,that she was fired, as she "had done this once before andhe wasn't going to put up with it," referring to theoccasion of her absence the previous week to act as awitness at the marriage of the fellow employee.Some days later employee Saunders spoke to ManagerCavenderin aneffort to regain her job. Cavender repliedthat it was up to Parts Manager Matheny. (Matheny hadalready told her the job was filled, but he would be gladto give her references elsewhere.) When Saunders said thatshe felt she had been fired forunionactivity,Cavenderdisclaimed knowledge of any such activity. He also deniedtoher that he had had any discussion with employeeScroggins concerning Saunders' leadership of the Union.When the Board's regional office, investigating the chargein this case, sought to interview employee Scroggins, hereported this fact to Manager Cavender, who replied thatScroggins was free to talk to the Board if he desired.ManagerCavenderflatlydeniedhavingtheconversation with employee Scroggins on April 10, andalso denied telling Parts Manager Matheny later that dayto fire employee Saunders. Indeed Cavender, althoughadmitting that "in a small corporation like we have,we become acquainted with what is going on in most alldepartments," denied having any awareness of the Union'sresurgence until he received notice of the charge in thiscase and was told by employee Scroggins that someonewantedScroggins to state that Cavender had firedSaunders for union activity. Matheny, who, like Cavender,said it was Matheny and not Cavender that orderedSaunders' discharge, likewise concurred in Cavender'sdenial that Matheny and Cavender had ever discussed thesubject of Saunders' discharge before it actually occurred.Finally, Cavender denied that in his postdischarge meetingwith Saunders she mentioned either the Union or hisallegedconversationswithScrogginsAccording toCavender, he simply referred Saunders to Matheny as theperson who had fired her, and to whom she should applyfor rehire.PartsManagerMatheny,askedbyRespondent'scounsel as to the reason for firing Saunders, replied,"Well, Virginia had been having a lot of trouble with hertimecards and her paper work," and on cross-examinationrepeated, "Well, these timecards, for one thing That'swhat it boils down to. That's the whole thing " ManagerCavender also testified that Matheny "fired her for themanipulation of some timecards " Matheny also claimedthat employee Saunders used foul language on the job thatembarrassed him and customers present, but admitted thathe never reprimanded her for this, and there was nocorroboration by anyone of the foul language charge. Inaddition,Matheny referred to her absence in the weekbefore her discharge to attend the wedding of a fellowemployee, although he admitted that he never mentionedthis absence to Saunders before the discharge. Mathenysaid that when he discovered that Saunders had taken the2-hour lunch period on April 22 that "blew the lid" andhe fired her. However, he also testified that he toldSaunders later that if she ever needed a reference hewould be glad to provide itThe timecard matter which was stressed as the basis forthe discharge was the subject of considerable testimony. Itappears that in July and August 1968 the timecards ofSaunders and another employee, Frank Burciaga, (Exh.R-1) showed a striking similarity, and that Saunders washavingBurciagapunch her card. When this came to theRespondent's attention in connection with what it thoughtmight be some unjustified overtime, Service ManagerArensberg told employee Saunders to stop the practiceand she agreed.Manager Cavender testified that thediscrepancieswere not regarded as serious and wereoverlooked because other employees were doing the samething. Later it was noted that her timecards and those ofemployeeWilliam Cline in the period from late October1968 to early January 1969 (Exh. R-1) showed a similarityofhoursHoweveremployeeSaunderstestified,corroborated by ServiceManager Arensberg, that shediscussed this matter and cleared it up satisfactorily withArensberg in February. Employee Saunders said that sheand employee Cline had been riding to and from worktogether, and that this accounted for the similarity in thehours shown on their timecards. Arensberg, called as awitness by the Respondent, testified that he had asked forthe extension of employee Saunders' hours to cover theearly starters and late workers among his service shopmechanics, that concerning the similarity of hours hereceived the same explanation on separate occasions frombothemployeesClineandSaunders,and that he"assumed that it was the truth," and "took it for facevalue," but nevertheless "did watch as to what time theyleft the shop . . . and what time it was closed up, andwhat time they did drive away." Service ManagerArensberg was apparently satisfied that Saunders was notengaged in any wrongdoing, and testified that he had nofault to find with her work and that she applied herselfmore thansomewho have occupied the job.Employee Saunders was hired in March 1968 at therate of $1.60 per hour, and received two raises so that shewas earning $1.90 when she was discharged on April 22,1969.Her last raise came in February 1969 severalmonths after theBurciagatimecardepisode.PartsManager Matheny testified that he recommended bothraises andManager Cavender recalled that in February1969Matheny came to him and said that employeeSaunders felt she should have araise,that Cavender askedMatheny for his view, and when Matheny recommendedthe raise, Cavender went along with it.B.The 8(a)(3) and(1) FindingsWhetheremployeeSaunderswasdischargedbyRespondent with knowledge of her union activity andbecause of it, turns largely on whether the testimony to becredited is that of employee Scroggins and Saunders onthe one hand,or that of Manager Cavender and PartsManager Matheny on the other,in their direct collision onthe occurrence or not of the conversations that revealemployer coercion,knowledge,and antiunion motive.' Anappraisalof the total circumstances of the dischargeappears to provide the clue to the truth.'Itbecomes the distasteful but unavoidablefunction ofthe trier of thefacts tojudge who told the truth andwho did not IfI judgewrongly (seethe discussioninN L R BvDinionCoilCo . 201 F 2d 484, 489-490(C A 2)) onlythe principal actors in the case will know who among themhave violated a commandment rootednot only inour law but far deeper inthe ethics of oursociety CAVENDEROLDSMOBILECOMPANY151Most significant, it seems to me, was Respondent'sinabilitytoexplain the reason for the discharge ofemployee Saunders. Parts Manager Matheny's testimonymade evident that the two-hour lunch taken by Saunderson April 22 was the occasion, and not the cause, for herdischarge.While Matheny indicated anger at Saunders foroverstaying her lunch hour (which extended the normallunch hour inconvenience for mechanics in having to getparts from the main store, see fn.3 supra),he felt theneed at trial of supplying other reasons for her discharge.He included irrelevant afterthoughts, such as the allegedfoul language used by Saunders (which had never been thesubject of discussion with the employee if indeed the claimwere true), and he basically emphasized her timecardirregularities.Manager Cavender likewise claimed that itwas Saunders' timecard irregularities that caused herdischarge.However, the record demonstrates that employeeSaunders' fault in the matter of the timecards (involvingBurciaga) had occurred many months before, and hadbeen so far forgiven as to lead Parts Manager Matheny,by his own testimony, to recommend a wage increase forSaunders in February 1969, and Manager Cavender, byhisown testimony, to approve it. Employee Saunders'explanation of the October-January timecards (involvingCline) had been accepted by all concerned, also at thetime of the February pay raise; and no timecards, evensuggesting misconduct, were introduced by Respondent fortheperiodwithin three and a half months of thedischarge.PartsManager Matheny additionally made reference toemployee Saunders absence during a day in the weekbefore April 22, but she had cl,ared this with Matheny'sassistant, andMatheny had never mentioned the matter toher before discharging herNone of the alleged faults comprising the claimedcauses for discharge had been the subject of warning orreprimand or docking of pay of employee Saunders, andinview of her good work record and praise from hersupervisors(MathenyandArensberg)priortothedischarge on April 22, the severity and finality of thediscipline on April 22 is inexplicable alone on the groundor grounds alleged by RespondentAnthony v. N L R.B ,163 F 2d 22, 26-27 (C.A.D.C.), cert. denied 332 U S. 773.Moreover,Matheny did not enjoy or exercise finalauthority in matters of employment, i.e., hiring, firing, orgivingpay increases.This authority was reserved toManager Cavender.Mathenymade recommendations.Hence his, action in discharging Saunders on April 22lends further credence to employee Scroggins testimonythat the discharge was discussed beforehand by Cavenderand Matheny and directed by Cavender.On these facts an inference adverse to the motive andcredibilityofCavender andMatheny is warranted,Shattuck Denn Mining Corp v. N L R.B.362 F.2d 466,470 (C A. 9);BettsBaking Co v N L R B B.380 F.2d199, 205 (C.A. 10)Employee Scroggins appeared to have no reason orinterest to cause him to invent the testimony he gavePrior to testifying he may reasonably have believed thathis livelihood was in jeopardy when queried, as he said hewas, by his employer about the union campaign and if hewas leading it. He had been a known union adherent inthe last election and by removing the employer's suspicionfrom himself and naming the real leader, employeeSaunders, he may have felt, again reasonably, that he wasprotecting his own continued employment The very factthathewas still in the Respondent's employ (andseemingly interestedincontinuing)would appear tomilitateagainsthishaving fabricated a story, whichimplicated his employer in wrongdoing and put himself inthe vulnerable position of having to testify adversely to hisemployer.That he testified adversely to his currentemployer lends added support to his credibility,GeorgiaRug Mill,131NLRB 1304, 1305, fn 2, for, as observedby the Fourth Circuit (in a slightly different context):"The average employee involved in this type of action iskeenly aware of his dependance upon his employer's goodwill, not only to hold his job but also for the necessary jobreferences essential to employment elsewhere "Wirtz v.B A C Steel Products, Inc .312 F.2d 14, 16 (C.A 4).Lastly, there appeared to have been no ill will betweenScrogginsandCavender thatmight have motivatedScroggins to hurt his employer. Scroggins testified inresponse to questions by Respondent's counsel that heenjoyed a "pretty good" relationship with Cavender, andthe latter on his part testified to friendly banter withScroggins "on several occasions when we were havingcoffee together.."Likewise, the value of employee Saunders' testimonywas not impeached She was frank, without fudging, abouther faults where they had existed, for example, herineptness at billing when she first came on the job, theBurciagatimecardincic;ent,and the 2-hour lunch, andmuch of the detail of her testimony was corroborated byher supervisors Arensberg and Matheny.Inthetotalcircumstances,Ihave credited thetestimony of employees Scroggins and Saunders over thatofManager Cavender and Parts Manager Matheny,establishing among other things that Manager Cavenderknew of employee Saunders' leadership in the new uniondrive' and directed Parts Manager Matheny to get rid ofher.Of course, employee Saunders' union leadership did notimmunizeher from discharge for other cause. If, forexample, Saunders had engaged in conduct for which anyemployee would have been discharged, the fact that theemployer may have welcomed, rather than regretted, theneed for firing her would not make the dischargeillegal.Itmay well be that Parts Manager Matheny would havebeen provoked with any employee who extended thenormallunch hour without leave. But Matheny made itquite clear that this circumstance standing alone wouldnot have caused him to discharge employee Saunders Cf.theAnthonyandBettscases,supraThe question, then, iswhat were the additional elements that led to the decisionto discharge. Or, looked at another way, the question is11 'not whether there existed a valid ground for discharge,butwhether the stated ground was the real one'.J.PStevens and Co v. N.L R B,380 F.2d 292, 300 (C.A.2) " N L R;B v. Ulbrich Stainless Steels, Inc ,393 F 2d871, 872 (C A 2).In view of my resolution of the credibilityissuedetailedabove, I find that Respondent, motivated by its oppositionto the Union,' caused employee Saunders to be dischargedbecause of her leadership of the renewed union drive, andthat the discharge violated Section 8(a)(3) and (1) of theAct. SeeGreat Atlantic and Pacific Tea Co v. N.L R B,'Apart from the directknowledgeimparted to Cavender by employeeScroggins,theknowledgeofSupervisorHartman is imputed toRespondentMoreover,evidenceofemployerknowledgemay becircumstantial as well as direct,N L R B v Ambox, Inc ,357 F 2d 138,142 (C A 5), and the eventsattendanton this dischargereflect knowledge'Illustratedby ManagerCavender's statement that he "was not going toput up with thatcrap every year " 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD354 F 2d 707, 709 (C A. 5), holding that, the employer'sassignedground for discharge need not be accepted wherethereisreasonable causeforbelieving the ground isuntrue, and that employee's. union activity was the realreason;N.L R B v. Griggs Equipment, Inc,307 F.2d275, 278 (C.A. 5), where the employer's explanation fordischarge "failed to stand scrutiny";N L R B v. GeorgiaRug Mill,308 F.2d 89, 91 (C A. 5), holding that theemployer's shifting explanations for discharge strengthenthe conclusion that the true reason was the employee'sunionactivity,and,N.CR'B v Longhorn TransferService.346 F.2d 1003, 1006 (C.A 5), upholding asdiscriminatory the discharge of a leadingunionadvocateduring the height of an organizing campaign.beno doubt'. that - ManagerCavender's interrogation of employee Scroggins as towhetherunionactivitywas going on, and' whetherScrogginshad anything to do with it, constitutedinterference, restraint, and coercion violative of Section8(a)(1). It is equally clear that the same violation inheresboth in Cavender's threat to Scroggins that Cavenderwould no longer "put up with that crap," and in hisinstruction to Parts Manager Matheny, within Scroggins'hearing, to "get rid or' employee Saunders.CONCLUSIONS OF LAW1.By discharging employee Saunders for union activityRespondent engaged in an unfair labor practice affectingcommerce within the meaning of Sections 8(a)(1) and (3)and 2(6) and (7) of the Act.2.By interrogating an employee as to the nature andextent of his union activity and participation therein, andby threatening reprisals for union activity, Respondentengaged in an unfair labor practice affecting commercewithin the meaning of Sections 8(a)(l) and 2(6) and (7) ofthe Act3.Paragraph 7(d) of the complaint, alleging a violationof Section 8(a)(1) in the granting of vacation benefits, isdismissed for lack of evidence.'THE REMEDYI shall recommend that the Respondent cease and desistfrom its unfair labor practices, that it offer to reinstateemployee Saunders with back pay (computed on aquarterlybasisas set forth in F WWoolworth Company,90NLRB 289, approved inN L R B v. Seven UpBottling Co ,344 U.S. 344, with interest at 6 percent perannumas provided inIsisPlumbing & Heating Co..138NLRB 716, approved inPhilipCareyMfgCo v.N L R B.,331 F 2d 720 (C.A. 6), cert. denied 379 U.S.888), and that it post the notices provided for hereinmembership in or activity on behalf of a labororganization(c)Inany like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to reinstate employee Mary Virginia Saunderstoher former or a substantially equivalent positionwithout prejudice to her seniority or other rights andprivileges, and make her whole, in the manner set forth inthe section of this decision entitled "The Remedy," forany loss of earnings suffered as the result of her dischargeon April 22, 1969. Notify her if she is presently serving inthe Armed Forces of the United States of her right to fullreinstatement upon application after discharge from theArmed Forces.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to ascertain the backpay due under theterms of this Recommended Order.(c)Post in its establishment at San Antonio, Texas,copiesof the attached notice marked "Appendix."Immediately upon receipt of copies of said notice, onforms to be provided by the Regional Director for Region23 (Houston, Texas), the Respondent shall cause thecopies to be signed by one of its authorized representativesand posted, the posted copies to be maintained for aperiod of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.'(d)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply therewith.'''In the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as providedinSec 102 48 of theRules and Regulations,be adoptedby theBoard and become its findings,conclusions,and order,and allobjections thereto shall be deemed waivedfor allpurposes In the eventthat the Board'sOrder is enforcedby a judgmentof a United States Courtof Appeals,thewords in the notice reading "Postedby Order of theNationalLaborRelationsBoard" shall be changed to read "Postedpursuant to a Judgmentof the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board ""In the event that this RecommendedOrderisadoptedby the Board,this provisionshall bemodifiedto read "Notify saidRegional Director, inwriting,within 10days from the date ofthisOrder,what steps Respondenthas taken to comply therewith "RECOMMENDED ORDERUpon the foregoing findings and conclusions, and uponthe entire record, I recommend that Respondent, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Coercively interrogating its employees as to whetherthey are participating in union activity and as to theextent of any such activity by any employees.(b)Threateningtodischargeorotherwisetodiscriminate,or discharging, or in any other mannerdiscriminatingagainst,employeesbecauseoftheir'See fn1, supraAPPENDIXNOTICETO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentAfter a Trial, in which all sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the Act, and has told usto post this notice and to keep our word about what wesay in this noticeWE WILL NOT fire you because you favor, or join, orare active for, a union CAVENDEROLDSMOBILECOMPANYWE WILL NOT threaten to fire you, or otherwisediscriminate against you, because you favor,or join, orare active for, a union.WE WILL NOT coercively question you as to whetheryou are participating in union activity and as to theextent of any such activity by you or fellow employeesWE WILL NOT in any like or related manner interferewith your right to join or to be represented by a laborunionSince the Board found that we violated the law whenwe fired Mary Virginia Saunders over the Union, WEWILL OFFER her her old job back and give her backpay.If she is in the Armed Forces of the United States we,willnotifyher of her right to reinstatement uponapplication after discharge from the Armed Forces.You are all free to become or remain,or to refrainfrom becomingor remaining,members of Lodge 36 of theMachinists Union, or any other labor union.Dated ,ByCAVENDER OLDSMOBILECOMPANY(Employer)153(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions- concerning this notice or compliancewith its, provisions may be directed to the Board's Office,6617 Federal Office Building, 515 Rusk Avenue, Houston,Texas 77002, Telephone 713-226-4296,